Citation Nr: 0114565	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Evaluation of bilateral hearing loss, rated as noncompensably 
(zero percent) disabling from December 9, 1992, and 10 
percent disabling from January 27, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
United States Army from December 1967 to May 1968, and 
various periods of active and inactive duty for training in 
the South Carolina National Guard.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO, which granted a claim of service connection for bilateral 
hearing loss, and assigned a noncompensable (zero percent) 
rating effective from December 1992.  The veteran's appeal of 
the rating was initiated following an original award.  
Consequently, the rating issue on appeal is not the result of 
a claim for increased entitlement, but, rather, one involving 
the propriety of the original evaluation assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  An April 2000 
rating decision increased the evaluation for bilateral 
hearing loss to 10 percent, effective January 27, 2000.

The veteran's claim of service connection for tinnitus was 
granted by the RO in an April 2000 rating decision, following 
the deferral of the issue in November 1999.  The RO assigned 
a 10 percent rating, and in May 2000, the veteran's 
representative, in VA Form 646, disagreed with the effective 
date for the grant of service connection and assignment of a 
10 percent rating.  As such, the matter is the additional 
subject of the following Remand for development.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  


REMAND

In May 2001, the Board received correspondence indicating 
that the veteran desired to have a video conference hearing 
conducted by a Member of the Board in Washington, D.C. with 
the veteran at the RO (Video Conference hearing).  His 
request was made in lieu of a previously scheduled hearing 
before a Board Member at the VA's Central Office in 
Washington, D.C. (Board CO hearing).  Accordingly, the matter 
is Remanded for this necessary development.  

Additionally, the veteran expressed disagreement in a May 
2000 statement with the RO's April 2000 rating decision 
granting service connection for tinnitus, and assignment of a 
10 percent rating.  Although no responsive statement of the 
case (SOC) was issued by the RO, issuance of a SOC is 
required by 38 C.F.R. § 19.26 (2000).  Moreover, because the 
United States Court of Appeals for Veterans Claims has 
recently indicated that a referral of the issue to the RO 
does not suffice when the veteran files a NOD to a RO 
decision, a remand is required.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  The RO should issue a SOC responsive 
to the veteran's May 2000 notice of 
disagreement, regarding the RO's April 
2000 assignment of a 10 percent rating 
for tinnitus following the grant of 
service connection and the effective date 
assigned.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

However, the tinnitus matter should not 
be returned to the Board unless an 
adequate and timely substantive appeal is 
submitted in accordance with 38 C.F.R. 
Part 20 (2000).  

2.  The RO should schedule the veteran 
for a Board Video Conference hearing at 
the earliest available opportunity.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


